Citation Nr: 0517992	
Decision Date: 07/01/05    Archive Date: 07/14/05

DOCKET NO.  03-02 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether the regional office (RO) committed clear and 
unmistakable error (CUE) in denying service connection for a 
back condition in a December 1993 rating determination. 

2.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
low back disorder, to include degenerative joint disease of 
the thoracic and lumbar spine. 

3.  Entitlement to service connection for headaches.

4.  Entitlement to an increased evaluation for hydrocephalus, 
currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from March 1966 to March 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 1998, March 2000, and April 
2004 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Portland, Oregon.  

The veteran's representative, at an April 2005 hearing before 
the undersigned Acting Veterans Law Judge, testified that it 
was the intent of his client to reopen the claim for service 
connection for a back disorder, and requested that the issue 
of whether the RO committed CUE in the March 1993 rating 
determination denying service connection for a back disorder 
be recharacterized as whether the new and material evidence 
had been submitted to reopen the claim of entitlement to 
service connection for thoracic and lumbar degenerative joint 
disease.  

Upon review of the claim, the Board will take jurisdiction of 
the claim of whether new and material evidence has been 
submitted to reopen the claim of entitlement to service 
connection for degenerative joint disease of the lumbar and 
thoracic spine.  

The issues of service connection for headaches, an increased 
evaluation for hydrocephalus, and service connection for 
degenerative joint disease of the thoracic and lumbar spine 
are REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the veteran if 
further action is required on his part.  


FINDINGS OF FACT

1.  At the time of his April 2005 hearing before the 
undersigned Veterans Law Judge, the veteran and his 
representative requested that the claim of CUE in denying 
service connection for a back disorder in a December 1993 
rating determination be withdrawn and a claim to reopen the 
claim for service connection be substituted therefore.  

2.  Evidence received since the denial of service connection 
for a low back disorder in December 1993, raises a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by 
the appellant, as it relates to the issue of whether CUE was 
committed in denying service connection for a back disorder 
in a December 1993 rating determination, have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2004).

2.  The December 1993 rating decision denying service 
connection for a back disorder is final.  38 U.S.C.A. § 7105 
(c) (West 2002).  

3.  Evidence received since the December 1993 rating decision 
is new and material and the veteran's claim for a back 
disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2004).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  
38 C.F.R. § 20.204.  The appellant and his representative, 
through testimony at the April 2005 hearing before the 
undersigned Law Judge, withdrew the appeal as to the issue of 
whether CUE was committed in denying service connection for a 
back condition in a December 1993 rating determination.  
Hence, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is dismissed 
without prejudice as it relates to this issue.

New and Material Evidence

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unsubstantiated fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 
38 C.F.R. § 3.156(a) (2004).

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The RO denied service connection for a back disorder in 
December 1993.  The basis for the RO's denial was that the 
service medical records did not show any inservice back 
injury.  The RO noted that while a VA examination had shown 
degenerative arthritis of the thoracic and lumbar spine, it 
was not demonstrated within one year of separation from 
service.  The veteran was notified of this decision and did 
not appeal.  Thus, that decision is now final.  

Evidence received subsequent to the December 1993 rating 
determination includes the in-depth testimony of the veteran 
at his August 2004 local and April 2005 Travel Board hearings 
as to how he sustained injuries to his back in service.  

The Board further notes that the veteran's service-connected 
residuals of through and through shrapnel wounds to the 
Muscle Groups XIII and XV have been noted to cause an altered 
gait and muscle spasms.  The Board notes that service 
connection is warranted for disability which is proximately 
due to or the result of a service-connected disease or 
injury.  38 C.F.R. § 3.310.  The Court has also held that 
service connection can be granted for disability that is 
aggravated by a service-connected disability and that 
compensation can be paid for any additional impairment 
resulting from the service-connected disease or injury.  
Allen v. Brown, 7 Vet. App. 439 (1995).  

New and material evidence has been submitted to reopen the 
veteran's claim.  The in-depth testimony of the veteran as to 
how he sustained his inservice back injury coupled with the 
finding that the veteran's service-connected shrapnel wounds 
have caused an altered gait raises a reasonable possibility 
of substantiating the claim and must be considered in order 
to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).

The Board acknowledges the Veterans Claims Assistance Act of 
2000 (VCAA) Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, and 
implementing regulations set forth at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a).  However, the Board need not 
address the matter of compliance with VCAA at this time.  Any 
deficiencies with regard to VCAA will be remedied as a result 
of action set forth in the remand section.   


ORDER

The appeal, as to the issue of whether CUE was committed in 
denying service connection for a back condition in a December 
1993 rating determination, is dismissed.

New and material evidence has been received to reopen the 
veteran's claim of service connection for degenerative joint 
disease of the thoracic and lumbar spine.  To this extent, 
the appeal is granted, subject to the directions set forth in 
the following remand section of this decision.


REMAND

With regard to his claim of service connection for thoracic 
and lumbar spine degenerative arthritis, the Board notes that 
the veteran is a recipient of the Purple Heart as a result of 
injuries sustained in service.  The Board further notes that 
the provisions of 38 U.S.C.A. § 1154(b) are for application.  
Moreover, as noted above, service connection is currently in 
effect for residuals of shrapnel wounds which have been noted 
to cause an antalgic gait.  Based upon the above, the Board 
finds that the veteran should be afforded a VA examination to 
determine the nature and etiology of any current thoracic or 
lumbar spine disorder, including degenerative joint disease, 
and whether it is related to the veteran's period of service 
or to any service-connected disorder.  

With regard to the veteran's claim for an increased 
evaluation for hydrocephalus, the Board notes that the 
veteran has not been afforded a comprehensive examination as 
it relates to his hydrocephalus since 1999.  The veteran has 
testified that his symptoms have become worse over time.  VA 
is obliged to afford a veteran a contemporaneous examination 
where there is evidence of an increase in the severity of the 
disability.  VAOPGCPREC 11-95 (1995).  The veteran is 
competent to provide an opinion that his disability has 
worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).

With regard to the veteran's request for service connection 
for a headache disorder, the Board notes that, while a June 
1999 VA examiner stated that the veteran had daily headaches 
which were most likely rebound headaches related to caffeine 
use, he did not provide an opinion as to whether the veteran 
had a distinct headache disorder which was being caused or 
aggravated by his service-connected hydrocephalus.  Moreover, 
the veteran has testified that he does not use any caffeine 
products.  The Board finds that the veteran should be 
afforded a VA examination to determine whether the veteran 
has a headache disorder which is related to service or to his 
service-connected hydrocephalus.  

Accordingly, this matter is remanded for the following:  

1.  The RO should arrange for the veteran 
to undergo a VA examination by a 
physician to determine the nature and 
etiology of any thoracic or lumbar spine 
disorder, including degenerative joint 
disease of the thoracic and lumbar spine.  
All necessary special studies should be 
performed and all pertinent clinical 
findings reported in detail.  The claims 
folder must be made available to the 
examining physician for review in 
conjunction with the examination.  The 
examiner should provide opinions as to:  
Whether it is it at least as likely as 
not (50 percent or more) that any current 
thoracic or lumbar spine disorder, 
including degenerative joint disease, if 
found, is related to the veteran's period 
of active service; and whether it is at 
least as likely as not (50 percent or 
more) that any of the veteran's service-
connected disabilities, including 
residuals from any shell fragment wounds 
caused or have aggravated any current 
thoracic or lumbar spine disorder, 
including degenerative joint disease of 
the thoracic or lumbar spine.  If the 
examining physician concludes that the 
veteran's current thoracic or lumbar 
spine disorders are not related to the 
veteran's period of service or has not 
been aggravated by his service-connected 
disabilities, he or she should provide an 
opinion as to the etiology of those spine 
disorders.  The examiner is to set forth 
all findings and conclusions in a clear, 
comprehensive and legible manner.  A 
complete detailed rationale is requested 
for each opinion that is rendered.  

2.  The RO should schedule the veteran 
for a VA examination to determine the 
nature and severity of his service-
connected hydrocephalus.  The claims 
folder must be made available to the 
examining physician for review in 
conjunction with the examination.  All 
indicated tests and studies should be 
performed and all findings should be 
reported in detail.  The examiner is 
requested to specifically detail the 
symptomatology that arises from the 
veteran's service-connected 
hydrocephalus.  

3.  The RO should arrange for the veteran 
to undergo a VA examination to determine 
the nature and etiology of any current 
headache disorder.  All necessary special 
studies should be performed and all 
pertinent clinical findings reported in 
detail.  The claims folder must be made 
available to the examining physician for 
review in conjunction with the 
examination.  The examiner should provide 
opinions on the following:  Whether it is 
at least as likely as not (50 percent or 
more) that any current headache disorder, 
if found, is related to the veteran's 
period of active service; and whether it 
is at least as likely as not (50 percent 
or more) that any of the veteran's 
service-connected disabilities, including 
residuals from his hydrocephalus caused 
or have aggravated any current headache 
disorder.  The examiner is to set forth 
all findings and conclusions in a clear, 
comprehensive and legible manner.  A 
complete detailed rationale is requested 
for each opinion that is rendered.  

4.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefits sought can be 
granted.  If any of the claims remain 
denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
remanded to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).













This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.







	                     
______________________________________________
RONALD W. SCHOLZ
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


